              Case 1:21-cv-00667-PAC Document 29 Filed 05/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       X
MICHAEL LINDELL,                                       :
                                                       :     Case No. 1:21-cv-00667-PAC
                                   Plaintiff,          :
                                                       :
                   - against -                         :
                                                       :
MAIL MEDIA INC. d/b/a MAIL ONLINE and                  :
LAURA COLLINS,                                         :
                                                       :
                                   Defendants.         X




 SECOND DECLARATION OF SELINA MACLAREN IN SUPPORT OF MOTION BY
         DEFENDANTS MAIL MEDIA, INC. AND LAURA COLLINS
               TO DISMISS PLAINTIFF’S COMPLAINT


I, Selina MacLaren, hereby declare and state as follows:

         1.        I am over the age of 18 and am not a party to this action. I am an associate in the

law firm of Davis Wright Tremaine LLP, counsel for defendants Mail Media, Inc. and Laura

Collins (collectively, “Defendants”) in the above-captioned action. I am an attorney admitted to

practice in the State of California and District of Columbia, and I am admitted pro hac vice in

this action. I have personal knowledge of the following facts, except those stated on information

and belief, which I am informed and believe to be true.

         2.        Attached to this Declaration as Exhibit F is a true and correct copy of a court

record entitled “Memorandum of Points and Authorities in Support of Defendant My Pillow,

Inc’s Motion to Dismiss for Failure to State A Claim, For Lack of Personal Jurisdiction, And For

Improper Venue,” filed on April 19, 2021, in US Dominion, Inc., et al. v. My Pillow, Inc. and

Michael J. Lindell, Case No. 1:21-cv-00445-CJN (D.D.C.). I downloaded this record from the




4847-7686-9607v.2 0049264-000095
            Case 1:21-cv-00667-PAC Document 29 Filed 05/06/21 Page 2 of 2




Public Access to Court Electronic Records (“PACER”) system for the District of the District of

Columbia on May 3, 2021.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct and that this declaration was executed this 6th day of May, 2021, at

Los Angeles, California.



                                                                    /s/ Selina MacLaren
                                                                   SELINA MACLAREN




                                                  2
4847-7686-9607v.2 0049264-000095
